Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-53, as originally filed 20 MAY 2021, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 JUN. 2021 and 28 JAN. 22 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-53 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 17/294992. though the claims at issue are not identical, they are not patentably distinct from each other because a skilled artisan —in possession of Application No. 17/294992— would teach of the missing features, such as "external cladding", "step of providing user access", or "operating the core to service the building".
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-4, 21, 23,  and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 2 ln. 2; Cl.  21 ln. 1: after "disposed" (Cl.  2) and "portion of an" the recitation(s) of ”MEP” is vague, indefinite, and confusing as being unclear as "MEP" has not been heretofore introduced. It is noted that text within parenthesis is not included in the claims.


Cl. 23 ln. 2: after "disposed" the recitation(s) of ”MEP” is vague, indefinite, and confusing as being unclear as "MEP" has not been heretofore introduced.
It is suggested to amend Claim 22, line 4 by inserting the phrase --or MEP-- after "plumbing" and the Examiner interpreted this claim as such. 

Cl. 52 ln. 1-2: after "portion of the" the recitation(s) of ”MEP” is vague, indefinite, and confusing as being unclear as "MEP" has not been heretofore introduced.
It is suggested to amend Claim 32, line 3 by inserting the phrase --or MEP-- after "plumbing" and the Examiner interpreted this claim as such. 

Claims 3-4 not particularly referenced in this section are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7, 11-14, 16-31 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Russell et al. US 20130014451 A1 (Russell).
As per claim 1 Russell teaches a core (core 105 FIG. 1) adapted for use in a building, the core (core 105 FIG. 1) comprising:
 a structural frame (walls and floor 156 of core 105, FIG. 1) forming a plurality of compartments (see at least three compartments shown at lead lines 124, 128 and above 128), each compartment adapted to contain at least a portion of a mechanical, electrical, and plumbing (MEP) system (see "washer and dryer set 128", FIG. 1; this is recognized as at least a portion of a mechanical system and an appliance as broadly claimed); 
an integrated network interconnecting the compartments (see at least three compartments shown at lead lines 124, 128 and above 128, FIG. 1); and 
structural connectors (see "all of the plumbing necessary" [0020]) for coupling the core (core 105 FIG. 1) to distribution and collection systems servicing the building.

As per claim 2 Russell teaches the core (core 105 FIG. 1) of claim 1, wherein the structural frame (walls and floor 156 of core 105, FIG. 1) is configured to support internally disposed MEP system components (see FIG. 1; it is clear at least some elements are capable of being supported).

As per claim 3 Russell teaches the core (core 105 FIG. 1) of claim 2, wherein the structural frame (walls and floor 156 of core 105, FIG. 1) is further configured to 

As per claim 4 Russell teaches the core (core 105 FIG. 1) of claim 2, wherein the structural frame (walls and floor 156 of core 105, FIG. 1) is further configured to support at least a portion of the building (see "The core 105 may… provide structural stability and support to a building envelope" [0047]).

As per claim 5 Russell teaches the core (core 105 FIG. 1) of claim 1, wherein the structural frame (walls and floor 156 of core 105, FIG. 1) comprises reinforced portions for supporting the structural connectors (see "steel beams" [0025]; this is recognized as capable of being used "for" supporting connectors),

As per claim 6 Russell teaches the core (core 105 FIG. 1) of claim 1, wherein the structural frame (walls and floor 156 of core 105, FIG. 1) comprises a substantially rectilinear external shape (see FIG. 1; these elements 100 and 105 are recognized as "substantially rectilinear" as broadly claimed because they appear to define a substantially rectangular footprint).

As per claim 7 Russell teaches the core (core 105 FIG. 1) of claim 1, wherein the structural frame (walls and floor 156 of core 105, FIG. 1) comprises modular construction adapted to be modified to at least one of: add (see FIG. 1; the walls 

As per claim 11 Russell teaches the core (core 105 FIG. 1) of claim 1, wherein components of the integrated network are selected from the group consisting of electrical power cabling, data/communications cabling, temperature and ventilation control ducting, fluid supply piping (see "all of the plumbing necessary" [0020]), fluid return piping, and combinations thereof.

As per claim 12 Russell teaches the core (core 105 FIG. 1) of claim 1, wherein the structural connectors (see "all of the plumbing necessary" [0020]) are disposed at at least one of a lower portion of the core (see "dryer set" 128, FIG. 1; this is recognized as teaching connectors at a lower portion), a midspan portion of the core, or an upper portion of the core.

As per claim 13 Russell teaches the core (core 105 FIG. 1) of claim 1, wherein the structural connectors (see "all of the plumbing necessary" [0020]) are selected from the group consisting of electrical power cabling connectors, data/communications cabling connectors, temperature and ventilation control ducting connectors, fluid supply piping connectors (see "all of the plumbing necessary" [0020]), and fluid return piping connectors.

As per claim 14 Russell teaches the core (core 105 FIG. 1) of claim 1 further comprising a controller (see "runs and controllers for utilities and electrical systems of the core" [0026]) connected to the integrated network for monitoring a status of the core (core 105 FIG. 1).

As per claim 16 Russell teaches the core (core 105 FIG. 1) of claim 14, further comprising a user interface (see "runs and controllers for utilities and electrical systems of the core" [0026]) providing user access to the controller (note: a controller is recognized as a user interface).

As per claim 17 Russell teaches the core (core 105 FIG. 1) of claim 14, further comprising a temperature and ventilation control system (see "hydronic controls… HVAC unit 252 in FIG. 2" [0026]) to control an internal temperature and ventilation within the core (core 105 FIG. 1).

As per claim 18 Russell teaches the core (core 105 FIG. 1) of claim 17, wherein the temperature and ventilation control system controls an internal temperature and ventilation (see "hydronic controls… HVAC unit 252 in FIG. 2" [0026]) within each compartment within the core (core 105 FIG. 1).

As per claim 19 Russell teaches the core (core 105 FIG. 1) of claim 1, further comprising lifting points (floor diaphragm 156, FIG. 1; this is recognized as "lifting 

As per claim 20 Russell teaches the core (core 105 FIG. 1) of claim 1, wherein the core (core 105 FIG. 1) is adapted to be installed in both a vertical orientation and a horizontal orientation (see FIG. 1; the core is recognized as capable of being installed in a horizontal orientation because it has flat sides).

As per claim 21 Russell teaches the core (core 105 FIG. 1) of claim 1, further comprising at least a portion of an MEP system selected from the group consisting of an electrical energy distribution system, an electrical energy storage system, a potable water system, a grey water system ("washer and dryer set 128" [0020]), a black water system, an HVAC system, and a data/communications system disposed in at least one compartment.

As per claim 22 Russell teaches a core (core 105 FIG. 1) adapted for use in a building, the method comprising the steps of: 
manufacturing a structural frame (walls and floor 156 of core 105, FIG. 1) forming a plurality of compartments (see at least three compartments shown at lead lines 124, 128 and above 128, FIG. 1), each compartment adapted to contain at least a of a mechanical, electrical, and plumbing (MEP) system  (see "washer and dryer set 128", FIG. 1; this is recognized as at least a portion of a mechanical system and an appliance as broadly claimed); 

providing structural connectors (see "all of the plumbing necessary" [0020]) for coupling the core (core 105 FIG. 1) to distribution and collection systems servicing the building (see "connections to the core 105" [0043]).

As per claim 23 Russell teaches the method of claim 22, further comprising the step of configuring the structural frame (walls and floor 156 of core 105, FIG. 1) to support internally disposed MEP system components.

As per claim 24 Russell teaches the method of claim 22, further comprising the step of configuring the structural frame (walls and floor 156 of core 105, FIG. 1) to support at least a portion of the distribution and collection systems servicing the building (see FIG. 1; it is clear at least some elements are capable of being supported).

As per claim 25 Russell teaches the method of claim 22, further comprising the step of configuring the structural frame (walls and floor 156 of core 105, FIG. 1) to support at least a portion of the building (see "The core 105 may… provide structural stability and support to a building envelope" [0047]).



As per claim 27 Russell teaches the method of claim 22, wherein the structural frame (walls and floor 156 of core 105, FIG. 1) comprises a substantially rectilinear external shape (see FIG. 1; these elements 100 and 105 are recognized as "substantially rectilinear" as broadly claimed because they appear to define a substantially rectangular footprint).

As per claim 28 Russell teaches the method of claim 22, wherein the structural frame (walls and floor 156 of core 105, FIG. 1) comprises modular construction, the method further comprising the step of modifying the structural frame (walls and floor 156 of core 105, FIG. 1) to at least one of add (see FIG. 1; the walls and floor 156 are adapted —or capable— of being modified by having components added to the ceiling diaphragm 154), remove, resize, or reconfigure one or more compartments (see at least three compartments shown at lead lines 124, 128 and above 128, FIG. 1).

As per claim 29 Russell teaches the method of claim 22, wherein components of the integrated network are selected from the group consisting of electrical power cabling, data/communications cabling, temperature and ventilation control 

As per claim 30 Russell teaches the method of claim 22, further comprising the step of disposing the structural connectors (see "all of the plumbing necessary" [0020]) at at least one of a lower portion of the core (see "dryer set" 128, FIG. 1; this is recognized as teaching connectors at a lower portion), a midspan portion of the core, and an upper portion of the core.

As per claim 31 Russell teaches the method of claim 22, wherein the structural connectors (see "all of the plumbing necessary" [0020]) are selected from the group consisting of electrical power cabling connectors, data/communications cabling connectors, temperature and ventilation control ducting connectors, fluid supply piping connectors (see "all of the plumbing necessary" [0020]), and fluid return piping connectors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-10 and 37-42 rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Malakauskas et al. US 9631359 B2 (Malakauskas).
As per claim 8 the primary reference of Russell teaches the limitation according to claim 1 but fails to explicitly disclose:
external cladding coupled to at least a portion of the structural frame adapted to enclose and provide access to the compartments, wherein the external cladding comprises at least one removable panel.
Malakauskas teaches removeable panels, specifically:
external cladding coupled to at least a portion of the structural frame adapted to enclose and provide access to the compartments, wherein the external cladding comprises at least one removable panel ("Owing to the hanger 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Russell by including the hanger elements and cladding as taught by Malakauskas in order to provide a different appearance to the structure.

As per claim 9 Russell in view of Malakauskas teaches the limitation according to claim 8, and Malakauskas further discloses wherein the external cladding comprises at least one openable panel (see FIG. 37; cladding 7 is recognized as "openable" because it can be lifted and removed to expose the subjacent structure). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Russell in view of Malakauskas by including the hanger elements and cladding as taught by Malakauskas in order to allow the panel to be lifted and removed —or "opened"— to provide expose the subjacent structure.

As per claim 10 Russell in view of Malakauskas teaches the limitation according to claim 8, and Malakauskas further discloses wherein the external cladding comprises at least one of a finished surface suitable for exposure to an interior living space of the building or a weather-resistant surface suitable for exposure to ambient environment external to the building (see FIG. 37). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the 

As per claim 37 the primary reference of Russell teaches the limitation according to claim 32, but fails to explicitly disclose:
external cladding coupled to the structural frame adapted to enclose and provide access to the compartments.
Malakauskas teaches removeable panels, specifically:
external cladding coupled to the structural frame adapted to enclose and provide access to the compartments ("Owing to the hanger design, it is possible to easily replace façade claddings 7 by other types of external panels" 12:32).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Russell by including the hanger elements and cladding as taught by Malakauskas in order to provide a different appearance to the structure.

As per claim 38 Russell in view of Malakauskas teaches the limitation according to claim 37, and Malakauskas further discloses wherein the external cladding forms at least one removable panel, the method further comprising the step of at least one of removing or replacing the panel (see FIG. 37; cladding 7 is recognized as "removable" because it can be lifted and removed to expose the subjacent structure). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Russell in view of Malakauskas by 

As per claim 39 Russell in view of Malakauskas teaches the limitation according to claim 37, and Malakauskas further discloses wherein the external cladding forms at least one openable panel, the method further comprising the step of at least one of opening or closing the panel (see FIG. 37; cladding 7 is recognized as "openable" because it can be lifted and removed to expose the subjacent structure). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Russell in view of Malakauskas by including the hanger elements and cladding as taught by Malakauskas in order to allow the panel to be lifted and removed —or "opened"— to provide expose the subjacent structure.

As per claim 40 the primary reference of Russell teaches the limitation according to claim 32, but fails to explicitly disclose:
wherein the installation step further comprises the step of at least one of exposing at least a portion of a finished surface of the optional external cladding to an interior living space of the building or exposing at least a portion of a weather-resistant surface of the external cladding to ambient environment external to the building. 

wherein the installation step further comprises the step of at least one of exposing at least a portion of a finished surface of the optional external cladding to an interior living space of the building or exposing at least a portion of a weather-resistant surface of the external cladding to ambient environment external to the building (see FIG. 37; cladding 7 is recognized as "openable" because it can be lifted and removed to expose the subjacent structure). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Russell in view of Malakauskas by including the hanger elements and cladding as taught by Malakauskas in order to allow the panel to be lifted and removed —or "opened"— to provide expose the subjacent structure.

As per claim 41 Russell in view of Malakauskas teaches the limitation according to claim 40, and Russell further discloses the portion of the finished surface forms at least a portion of a wall, a ceiling, a floor of the building, or combinations thereof (see FIG. 1).

As per claim 42 Russell in view of Malakauskas teaches the limitation according to claim 40, wherein the portion of the weather-resistant surface forms at least one of at least a portion of an exterior wall or a roof of the building (see FIG. 1).

Claim 15, 32-36, 43-53 rejected under 35 U.S.C. 103 as being unpatentable over Russell.
As per claim 15 and 46-48  the primary reference of Russell teaches the limitation according to claim 14 but fails to explicitly disclose:
(Cl. 15) the controller is further adapted to monitor a status of each compartment;
(Cl. 46) monitoring a status of the core with a controller connected to the integrated network;
(Cl. 47) the step of monitoring a status of each compartment with the controller;
(Cl. 48) the step of providing user access to the controller with a user interface; 
In a separate embodiment, Russell teaches these additional obvious intended use, specifically:
(Cl. 15) the controller is further adapted to monitor a status of each compartment (see "performance monitoring equipment" [0035]);
(Cl. 46) monitoring a status of the core with a controller connected to the integrated network (see "performance monitoring equipment" [0035]);
(Cl. 47) the step of monitoring a status of each compartment with the controller (see "performance monitoring equipment" [0035]);
(Cl. 48) the step of providing user access to the controller with a user interface (see "performance monitoring equipment" [0035]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Russell by including performance monitoring equipment as taught by Russell in order to increase the functionality of the core.

As per claim 32 Russell teaches method of using a core (core 105 FIG. 1) in a building, the core (core 105 FIG. 1) comprising a structural frame (walls and floor 156 of core 105, FIG. 1) forming a plurality of compartments (see at least three compartments shown at lead lines 124, 128 and above 128, FIG. 1) with each compartment adapted to contain at least a portion of a mechanical, electrical, and plumbing (MEP) system  (see "washer and dryer set 128", FIG. 1; this is recognized as at least a portion of a mechanical system and an appliance as broadly claimed), an integrated network (see "all of the plumbing necessary" [0020]) interconnecting the compartments (see at least three compartments shown at lead lines 124, 128 and above 128, FIG. 1), and structural connectors for coupling the core (core 105 FIG. 1) to distribution and collection systems 
and operating the core to service the building.
It has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. 
Therefore a person of ordinary skill in the art would teach operating the core to service the building, so it would have been obvious to one of ordinary skill in the art at the time the invention was made to operate the service core of the Russell by operating the core to service a building.
	
As per claim 33 Russell teaches the method of claim 32, wherein the installation step comprises placing the core (core 105 FIG. 1) on the support with a crane ("crane" [0045]).



As per claim 35 Russell teaches the method of claim 32, further comprising the step of supporting at least a portion of the building with the core (see "The core 105 may… provide structural stability and support to a building envelope" [0047]).

As per claim 36 Russell teaches the method of claim 32, wherein the core (core 105 FIG. 1) comprises a substantially rectilinear external shape (see FIG. 1; these elements 100 and 105 are recognized as "substantially rectilinear" as broadly claimed because they appear to define a substantially rectangular footprint).

As per claim 43 Russell teaches the method of claim 32, wherein components of the integrated network are selected from the group consisting of electrical power cabling, data/communications cabling, temperature and ventilation control ducting, fluid supply piping (see "all of the plumbing necessary" [0020]), fluid return piping, and combinations thereof.

As per claim 44 Russell teaches the method of claim 32, wherein the coupling step further comprises the step of coupling the structural connectors (see "all of 

As per claim 45 Russell teaches the method of claim 32, wherein the structural connectors (see "all of the plumbing necessary" [0020]) are selected from the group consisting of electrical power cabling connectors, data/communications cabling connectors, temperature and ventilation control ducting connectors, fluid supply piping connectors (see "all of the plumbing necessary" [0020]), and fluid return piping connectors.
As per claim 49 Russell teaches the method of claim 46, further comprising the step of controlling an internal temperature and ventilation within the core with a temperature and ventilation control system (see "hydronic controls… HVAC unit 252 in FIG. 2" [0026]).

As per claim 50 Russell teaches the method of claim 46, further comprising the step of controlling an internal temperature and ventilation within each compartment within the core (core 105 FIG. 1) with the temperature and ventilation control system (see "hydronic controls… HVAC unit 252 in FIG. 2" [0026]).



As per claim 52 Russell teaches the method of claim 32, further comprising the step of installing at least a portion of the MEP system selected from the group consisting of an electrical energy distribution system, an electrical energy storage system, a potable water system, a grey water system, a black water system, an HVAC system (see "hydronic controls… HVAC unit 252 in FIG. 2" [0026]), and a data/communications system in at least one compartment.

As per claim 53 Russell teaches the method of claim 32, further comprising the step of removing the core ("affixed with an axle, wheels" [0046]) from the support of the building to at least one of refurbish or replace the core (core 105 FIG. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635